USCA11 Case: 20-11264    Date Filed: 11/17/2020   Page: 1 of 2



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11264
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:93-cr-00158-JDW-TGW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


HENRY FRANCIS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (November 17, 2020)

Before JORDAN, LUCK, and FAY, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11264       Date Filed: 11/17/2020    Page: 2 of 2



      Juliann Welch, appointed counsel for Henry Francis, has moved to withdraw

from further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct given

the district court’s exercise of discretion in denying Francis’ motion under the First

Step Act. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

district court’s denial of Francis’ motion to reduce sentence is AFFIRMED.




                                          2